Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s request for reconsideration under the AFCP2.0 program, filed 01/11/2021, is acknowledged. Applicant's amendments and remarks, filed 01/11/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 3-11, 13-20 are currently under examination. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to REPUBLIC OF KOREA 10-2016-0092044, filed 07/20/2016, is acknowledged. The certified copies of the priority documents have been filed and entered as required by 37 CFR 1.55. 
Response to Arguments
Applicant’s responses and arguments filed 07/16/2020 regarding claim rejections under 35 USC 103 have been fully considered and found persuasive for the following reasons.
Applicant’s request for reconsideration under the AFCP2.0 program is acknowledged. Applicant amended the independent claims 1 and 11 with new subject matter for narrowing the claims with “a user interface (UI) button along with the ultrasound image” and “the controlling comprises removing a portion of the ultrasound image of a first object located at a first depth based on the pressure intensity of the first touch received by the UI button, and sequentially removing another portion of the ultrasoundreceived by the UI button”
The examiner acknowledges initially the Applicant’s arguments regarding a touch screen configured to output “a user interface (UI) button along with the ultrasound image“ which is receiving a pressure intensity of a first touch and a pressure of intensity of a second touch to remove different portions of an image as overcoming the references of record.
The examiner has also fully considered and search without finding prior art for addressing the new subject matter from the amended limitations such for providing “a user interface (UI) button” on a touch screen “along with the ultrasound image” with the button configured to sense the pressure/force applied on this button to allow the removal of portions of the ultrasound image according to the amount of pressure/force applied to the UI button. Closest prior art found were disclosing the adjustment of the depth of the image as a function of the pressure/force applied at the image coordinate and not at a UI button along the ultrasound image.
AMENDMENTS TO THE CLAIMS
The following represents the Examiner’s amendments to the claims with, regarding independent claim 1, correcting a typographic error within the amended claim 1.

1. (Currently Amended) An ultrasound imaging apparatus comprising: 
a probe configured to emit an ultrasonic signal to an object and receive a reflected ultrasonic signal; 
a touch screen configured to output an ultrasound image and a user interface (UI) button along with the ultrasound image and receive a first touch and a second touch having different pressure intensities; and 
a processor configured to generate the ultrasound image based on the ultrasonic signal received by the probe and to control the ultrasound image based on a pressure intensity of the first touch and a pressure intensity of the second touch received by the UI button, 
 portion of the ultrasound image of a second object within a second depth based on the pressure intensity of the second touch, and 
the second pressure is greater than the first pressure, and the second depth is deeper than the first depth.
Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art found and of record are Mo et al. (USPN 20130072795 A1; Pub.Date 03/21/2013; Fil.Date 03/14/2012) in view of Momeyer et al. (USPN 20120105358 A1; Pub.Date 05/03/2012; Fil.Date 11/03/2010) and newly found Backlund et al. (USPN 8625882 B2; Pat.Date 01/07/2014; Fil.Date 05/26/2011) with the description of the adjustment of the depth of the image as a function of the pressure/force applied to the touch screen at the corresponding coordinate point (X,Y) of the image (Backlund Fig.2 point/icon 103 and Fig.4 with col.3 7th ¶ - col.4 4th ¶ ) without the use of an UI button present along the ultrasound image for adjusting depth of the ultrasound image or removing portion of the image via intensity segmentation according to the sensed intensity of the pressure/force applied on the button or icon. Therefore the combination of Mo with Momeyer or Backlund does not reasonably fully teach all the amended limitation and no additional prior art were found to teach or at least suggest the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793